'" AU'z4J% (Rev. 02/08/2019) Judgment in a Criminal PettY Case (Modified)                                                         .Pagelofl   };}-;



                                       UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                              JUDGMENT IN A CRIMINAL CASE
                                                                              (For Offenses Committed On or After November 1, 1987)
                                   v.

                             Jorge Garcia-Lugo                                CaseNumber: 3:19-mj-21737

                                                                              Michael Dav·
                                                                              Defendant's Attorn


   REGISTRATION NO. 73402408

   THE DEFENDANT:
                                                                                                              APR 2 6 2019
    ~ pleaded guilty to count(s} _l~of~C~o~m_I1cp£_l~a~in~t-----~-----l--~~'.Bi~~~~~,.,....j
    0 was found guilty to count(s)                                              !IOWTH~RN DIO:'ti'ilt::'t OP tAL~i13 si1¢
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

   Title & Section                    Nature of Offense                                                         Count Number(s)
   8:1325                             ILLEGAL ENTRY (Misdemeanor)                                               1
     D The defendant has been found not guilty on count(s)
                                     -------------------
     0 Count(s)                          dismissed on the motion of the United States.
                      ------------------
                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                   D TIME SERVED                            ~ __l/o_O____ days
     l2?l Assessment: $10 WAIVED         lZl Fine: WAIVED
     l2?l Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     D Court recommends defendant be deported/removed with relative,                             charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Thursday, April 25, 2019
                                                                            Date of Imposition of Sentence


    Received                                                                 :M.icliae(]. Seng
                  =ou=s~M-------
                                                                             HONORABLE. MICHAEL J. SENG
                                                                             UNITED STATES MAGISTRATE JUDGE


    Clerk's Office Copy                                                                                                   3:19-mj-21737
